Citation Nr: 0923029	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from February 1980 to 
January 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant reports that in 2005, he was awarded disability 
benefits from the Social Security Administration (SSA) for 
arthritis, particularly in his knees.  VA has a statutory 
duty to obtain these SSA records.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2008).  Indeed, the 
Court has made clear that VA has a duty to acquire records 
from SSA when on notice of their existence, even where the 
relevance of such records is uncertain.  See Hyatt v. 
Nicholson, 21 Vet. App. 390, 393-95 (2007) ("In the context 
of the duty to assist in obtaining records, the relevance of 
the documents cannot be known with certainty before they are 
obtained."); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request records regarding the appellant's 
award of disability benefits, including 
any medical records in its possession.

2.  After conducting any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.

The case should then be returned to the Board for further 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


